t c memo united_states tax_court robert b and janet e heller petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps are liable for additions to tax pursuant to sec_6653 and i r c for their and tax years and pursuant to sec_6661 i r c for their tax_year held ps are liable for the additions to tax john e lahart for petitioners andrew r moore catherine caballero and nhi t luu for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of three affected items notices of deficiency in which respondent determined that petitioners are liable for the following additions to tax additions to tax_year sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure --- dollar_figure --- percent of the interest due on deficiencies of dollar_figure dollar_figure and dollar_figure for the and tax years respectively unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the tax years at issue the issues for decision are whether petitioners are liable for each of the additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in california mr heller has a degree in business from ucla following college and the military he worked as a stockbroker for merrill lynch he later worked in sales and marketing in the technology sector for various corporations including control data corporation cisco systems inc and oracle corporation sometime in the early 1980s george bell mr bell described at trial by mr heller as a salesperson and chartered financial analyst advised mr heller to invest in a limited_partnership called contra costa jojoba research partners ccjrp which was involved in research about and the growing of jojoba beans before investing in ccjrp mr heller received a prospectus relating to ccjrp according to mr heller the prospectus contained caveats as to the risks and tax benefits associated with an investment in ccjrp mr heller provided the prospectus to his certified_public_accountant c p a william m miller mr miller who informed mr heller that ccjrp looked like a pretty good investment and that the tax writeoff associated with an investment in ccjrp was limited compared to others in addition mr heller conducted his own independent research on date petitioners acquired units in ccjrp for dollar_figure or dollar_figure per unit they paid dollar_figure upon closing and signed a promissory note for the remaining dollar_figure in and the tax years at issue ccjrp filed with the internal_revenue_service and provided to petitioner sec_1at trial mr heller also described mr bell as a salesperson who he believed had received a commission on the purchase by petitioners of their interest in ccjrp schedules k-1 partner’s share of income credits deductions etc in which ccjrp allocated to petitioners ordinary losses of dollar_figure dollar_figure and dollar_figure respectively in turn on their and presumably also their and joint form sec_1040 u s individual_income_tax_return petitioners claimed ordinary losses relating to their interest in ccjrp of dollar_figure dollar_figure and dollar_figure respectively as deductions in computing their taxable_income for those years petitioners’ joint federal_income_tax return was prepared by mr miller it appears that mr miller also prepared their and joint returns on date respondent sent petitioners a notice of final_partnership_administrative_adjustment fpaa issued to ccjrp for the tax_year fpaas issued to ccjrp for the and tax years were mailed to ccjrp’s tax_matters_partner paul e vallely on date on date a petition in the name of ccjrp charles b toepfer tax_matters_partner was filed with the court at docket no on date to settle the case at docket no the tax_matters_partner and respondent filed a stipulation to accept and be bound by the result in utah jojoba i research v commissioner utah jojoba i a test case docketed at no the court issued an opinion in utah jojoba i on date in which it held that the partnership at issue was not entitled to deduct its losses for research_and_development expenditures see utah jojoba i research v commissioner tcmemo_1998_6 on date the court entered a decision against ccjrp upholding as correct the partnership_item adjustments as determined and set forth in the fpaas for the and tax years that decision was not appealed on date respondent issued the aforementioned affected items notice_of_deficiency with respect to petitioners’ tax_year on date respondent issued petitioners the aforementioned affected items notices of deficiency for their and tax years petitioners then filed a timely petition with this court a trial was held on date in san francisco california opinion i additions to tax under sec_6653 and sec_6653 and imposes additions to tax if any part of any underpayment_of_tax is due to negligence or disregard of rules and regulations for the purposes of this statute negligence is defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under 2those additions to tax are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence such interest runs for the period beginning on the last date prescribed by law for payment of such underpayment and ending on the date of the assessment of the tax sec_6653 a and the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo the court_of_appeals for the ninth circuit to which an appeal lies in this case absent a stipulation to the contrary has held that a determination as to negligence for purposes of sec_6653 and sec_6661 in a case involving a deduction for loss that results from an investment depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 petitioners contend that they were not negligent because they invested in ccjrp only after receiving the independent opinion of their c p a to whom they had provided the documents supplied to them by ccjrp petitioners further contend that mr heller who had investment expertise did his own thorough research before investing in ccjrp respondent counters that petitioners failed to act reasonably because before investing in ccjrp they did not seek independent advice as to the agricultural viability of jojoba farming in the southwestern united_states although respondent concedes that petitioners sought the advice of their c p a mr miller respondent asserts that mr miller was provided a limited collection of information and reviewed it cursorily and orally represented to p etitioners little more than a comparison to contemporary oil_and_gas tax_shelter projects moreover mr miller did not have any expertise in either farming or complex taxation matters and was not qualified to give the requisite advice respondent notes that despite the tax risks boldly identified in ccjrp’s prospectus petitioners negligently failed to have the document reviewed by an independent tax attorney concerning petitioners’ deduction of losses stemming from their investment in ccjrp respondent points out that petitioners claimed a dollar_figure loss on their federal_income_tax return after acquiring ten units in ccjrp on date for dollar_figure in cash and promissory notes for the remaining dollar_figure respondent argues that considering the significance of the loss claimed it would have been reasonable and prudent for petitioners to seek advice from an attorney trained in taxation before claiming those losses on their and federal_income_tax returns as explained below although reasonable reliance on professional advice may serve as a defense to the additions to tax for negligence see 469_us_241 petitioners have not demonstrated that they acted with due care with respect to their investment in ccjrp and the resulting tax deductions claimed in and for losses relating to that investment ccjrp’s underlying activity lacked legitimacy as we decided in utah jojoba i see utah jojoba i research v commissioner supra w e hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business see also welch v commissioner tcmemo_2002_39 because ccjrp and the jojoba partnership at issue in utah jojoba i are essentially identical we need not rehash in detail the license agreement and the research_and_development r d agreement entered into between ccjrp and u s agri research development corp the same entity with which the partnership at issue in utah jojoba i entered into a license agreement and an r d agreement suffice it to say that the r d agreement was designed and entered into solely to provide a mechanism to disguise the capital contributions of the limited partners as currently deductible expenditures and thus reduce the cost of their participation in the farming venture utah jojoba i research v commissioner supra as the court has stated in a number of other cases involving nearly identical jojoba partnerships first the principal flaw in the structure of blythe ii was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioners never consulted an attorney in connection with this investment nor does it appear that they carefully scrutinized the offering themselves christensen v commissioner tcmemo_2001_185 see finazzo v commissioner tcmemo_2002_56 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_ nilsen v commissioner tcmemo_2001_163 although we do not doubt that petitioners sought some professional advice and that mr heller conducted some of his own research before investing in ccjrp this case resembles other jojoba cases in which the court has sustained the imposition of an addition_to_tax under sec_6653 and see eg christensen v commissioner supra serfustini v commissioner supra nilsen v commissioner supra for example christensen v commissioner supra involved taxpayers who had obtained the advice of their c p a before investing in a jojoba partnership in sustaining the imposition of an addition_to_tax under sec_6653 and the court noted among other things that the c p a did not provide petitioners with a written opinion about the investment id moreover the court observed that the record lacked evidence demonstrating that the c p a conducted any independent investigation to determine whether the specific research_and_development proposed to be conducted by or on behalf of the partnership would have qualified for deductions under sec_174 id as was the case in christensen petitioners’ c p a mr miller did not testify at trial nor did he provide petitioners with a written opinion concerning their investment in ccjrp as a consequence the specific nature of his advice to petitioners is unclear at trial mr heller provided a vague description regarding the advice offered by mr miller according to mr heller mr miller said well from his professional opinion it looked like a pretty good investment it looked like the economics were there the demand for the product was there and i remember him saying to the effect as a limited writeoff in this program compared to others so it looked like a very conservative program to go into and he would recommend that i go into that program itself mr heller’s vague testimony concerning mr miller’s advice is insufficient to support petitioners’ reasonable-reliance argument this is a highly factual inquiry and the dearth of 3the christensens’ c p a was deceased it is unknown why mr miller did not testify at trial evidence in the record leads us to conclude that petitioners’ arguments are unpersuasive see bass v commissioner tcmemo_2007_361 t he determination of negligence is highly factual the fact that mr heller conducted his own research before investing in ccjrp does not alter our opinion at trial he testified that he invested in ccjrp because he learned of jojoba’s many uses and because he believed that there was great demand for jojoba however he was also aware that there was some tax_benefit associated with his investment this is no different than the aforementioned cases in which the court found that the taxpayers acted on their enthusiasm for the potential uses of jojoba and acted with knowledge of the tax benefits of making the investment nilsen v commissioner supra nor does the fact that mr miller prepared petitioners’ and joint federal_income_tax returns shield them from liability for the sec_6653 and additions to tax aside from mr heller’s self-serving testimony there is no evidence in the record as to the specific nature of mr miller’ sec_4a guiding principle is that similarly situated taxpayers should be treated similarly see hassebrock v commissioner tcmemo_1983_255 n although we are required to decide this case on its own facts we must also see that similarly situated taxpayers are treated the same way petitioners’ reasonable- reliance defense does not differ materially from those of the taxpayers found to be unavailing in the aforementioned cases see supra pp advice owing to a lack of evidence offered by petitioners the court is not convinced that a fully informed competent tax professional ever advised them regarding the propriety of their claimed and ccjrp-related deductions of dollar_figure dollar_figure and dollar_figure respectively that is particularly troublesome in this case considering that petitioners invested dollar_figure in ccjrp in and that same year claimed a dollar_figure deduction for a loss relating to that investment under the circumstances petitioners acted with a lack of due care in claiming as deductions on their and joint federal_income_tax returns ordinary losses of dollar_figure dollar_figure and dollar_figure respectively relating to their interest in ccjrp consequently petitioners are liable for the sec_6653 and additions to tax 5although petitioners also signed a promissory note for dollar_figure there is no evidence in the record as to whether they ever made payments on that note 6we note that this case is distinguishable from 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in which the court_of_appeals for the ninth circuit reversed this court’s affirmance of the imposition of a sec_6653 addition_to_tax on the basis that the experience and involvement of the general_partner and the lack of warning signs could reasonably have led investors to believe that they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 the court_of_appeals explained that the supreme court's decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 see eg nilsen v commissioner tcmemo_2001_163 continued ii addition_to_tax under sec_6661 for petitioners’ tax_year sec_6661 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement see sec_6661 continued unlike the partnership in kantor ccjrp was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly see utah jojoba i research v commissioner tcmemo_1998_6 7in sec_6661 provided for a 10-percent addition_to_tax the amount of the sec_6661 addition_to_tax was later increased to percent for additions to tax assessed after date omnibus budget reconciliation act of publaw_99_509 100_stat_1951 the retroactive increase of the amount of the penalty from percent to percent does not violate petitioners’ constitutional rights to equal protection or due process see 946_f2d_690 9th cir affg tcmemo_1990_4 8where the understatement at issue is attributable to a tax_shelter adequate_disclosure is inconsequential and in addition continued in a very short section of their brief petitioners state without supporting argument that they are not liable for the sec_6661 addition_to_tax respondent contends that petitioners’ underpayment_of_tax for was the result of a substantial_understatement of tax for that year respondent further contends that petitioners have provided no authority to either substantiate their claim nor outweigh the authority presented we agree with respondent that petitioners are liable for the sec_6661 addition_to_tax petitioners do not argue that they had substantial_authority for claiming the loss on their federal_income_tax return and they have not demonstrated that they adequately disclosed the facts relevant to their investment in ccjrp on their tax_return or on an attached statement revproc_83_21 1983_1_cb_680 applicable to tax returns filed in lists information which is deemed sufficient disclosure with respect to certain items none of which is involved in this case notwithstanding the inapplicability of revproc_83_21 supra a taxpayer may make adequate_disclosure continued to substantial_authority the taxpayer must demonstrate a reasonable belief that the tax treatment claimed was more_likely_than_not proper sec_6661 because the result would be the same in this case whether or not we label ccjrp a tax_shelter we will analyze petitioners’ entitlement to a reduction of the sec_6661 addition_to_tax as though ccjrp were not a tax_shelter if the taxpayer provides sufficient information on the return to enable the commissioner to identify the potential controversy involved see schirmer v commissioner 89_tc_277 however merely claiming the loss without further explanation as petitioners did is insufficient to alert respondent to the controversial nature of the claimed partnership loss robnett v commissioner tcmemo_2001_17 in addition petitioners did not attach any statement to their return as a result the court sustains the imposition of a sec_6661 addition_to_tax iii anti-stacking argument on brief citing sec_1_6662-1 income_tax regs petitioners argue that respondent applied the penalty interest provision under sec_6621 and then again under a for the same understatement and that t he anti- stacking regulations were promulgated to end this result that argument lacks merit the anti-stacking provision referred to by petitioners pertains to accuracy-related_penalties imposed under sec_6662 which is effective only with respect to tax returns due after date omnibus budget reconciliation act of publaw_101_239 sec 103_stat_2395 the additions 9the anti-stacking rule is actually contained in sec_1_6662-2 income_tax regs to tax at issue in this case were not imposed pursuant to sec_6662 and relate to petitioners’ and joint federal_income_tax returns which were due to be filed long before sec_6662 took effect simply stated the regulation cited by petitioners is inapplicable here the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
